DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 06/29/2021 in response to the Restriction Requirement mailed on 05/03/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-11 are pending.
Election/Restrictions
4.	Applicant's election with traverse of Group I, claims 1, 2, 7, and 11 in the reply filed on 06/29/2021 is acknowledged.  The traversal is on the ground(s) that there is unity of invention in view of the amendment to the claims to recite wherein the positions are substituted with a glycine, alanine, valine, leucine, isoleucine, methionine, glutamine, glutamic acid, lysine, arginine, or histidine.  This is not found persuasive in view of the rejections set forth below.
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 3-6 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2021.
	Claims 1, 2, 7, and 11 are pending and examined on the merits.
Priority
6.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Japan Patent Application No. JP2017-052502, filing date 03/17/2017.  The certified copy has been filed in the present application, filed on 09/16/2019.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted. See 37 CFR 41.154(b).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
7.	The IDSs filed on 09/16/2019 and 10/20/2019 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
8.	The Drawings filed on 09/16/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
A.	Written Description
10.	Claims 1-2, 7, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

	Claim 11 is drawn to an N-terminal fragment of a mutant luciferase of the following (a) or (b) for use in the method according to claim 10, a) a mutant of a wild-type luciferase comprising an amino acid sequence of SEQ ID NO:  1, wherein phenylalanine at position 292 and/or phenylalanine at position 294 in the amino acid sequence of SEQ ID NO : 1 is substituted with glycine, alanine, valine, leucine, isoleucine, methionine, glutamine, glutamic acid, lysine, arginine, or histidine; or (b) a mutant luciferase having 93% or more homology with the amino 
	In this case, the specification discloses the following representative species of the genus of mutant luciferase as encompassed by the claims (i.e. a mutant luciferase comprising the amino acid sequence of SEQ ID NO:  1 with the exception of a mutation at positions corresponding to amino acid residue 292, 294, 215, 354, and/or 465 of the amino acid sequence SEQ ID NO:  1 that has increased thermostability relative to a wild-type luciferase).  Other than these species, the specification fails to disclose by drawing, description, or structure of any other mutant luciferase of any function as encompassed by the claims.  The specification fails to disclose which modifications to the claimed luciferases and fragments of luciferases that are encompassed by the claims that have any desired activity.
The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an 
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of substitutions, deletions, insertions out of the numerous possibilities of modifications and fragments of said luciferase will achieve a mutant luciferase of any function.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure of the claimed mutant luciferases, there is no general knowledge in the art about the claimed luciferases that general similarity of structure confers the activities.  As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
s 1-2, 7, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mutant luciferase comprising the amino acid sequence of SEQ ID NO:  1 with the exception of a mutation at positions corresponding to amino acid residue 292, 294, 215, 354, and/or 465 of the amino acid sequence SEQ ID NO:  1 that has increased thermostability relative to a wild-type luciferase, does not reasonably provide enablement for all mutant luciferases of any function as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims:   Claims 1-2 and 7 are drawn in relevant part to a mutant luciferase of the following (a) or (b):  (a) a mutant of a wild-type luciferase comprising an amino acid sequence of SEQ ID NO:  1, wherein phenylalanine at position 292 and/or phenylalanine at 
	Claim 11 is drawn to an N-terminal fragment of a mutant luciferase of the following (a) or (b) for use in the method according to claim 10, a) a mutant of a wild-type luciferase comprising an amino acid sequence of SEQ ID NO:  1, wherein phenylalanine at position 292 and/or phenylalanine at position 294 in the amino acid sequence of SEQ ID NO : 1 is substituted with glycine, alanine, valine, leucine, isoleucine, methionine, glutamine, glutamic acid, lysine, arginine, or histidine; or (b) a mutant luciferase having 93% or more homology with the amino acid sequence of SEQ ID NO : 1, wherein in an amino acid sequence of the mutant of the luciferase having 93% or more homology with the amino acid sequence of SEQ ID NO:  1, an amino acid at a site corresponding to position 292 and/or position 294 in the amino acid 
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed mutant luciferases are structurally and functionally unlimited.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of mutant luciferases, i.e. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

13.	Claims 1, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogo et a. (US Patent Application Publication 2014/0080199 A1; cited on PTO-892 mailed on 05/03/2021) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; examiner cited).
14.	Claims 1 and 7 are drawn to a mutant luciferase of the following (a) or (b):  (a) a mutant of a wild-type luciferase comprising an amino acid sequence of SEQ ID NO:  1, wherein phenylalanine at position 292 and/or phenylalanine at position 294 in the amino acid sequence of SEQ ID NO : 1 is substituted with glycine, alanine, valine, leucine, isoleucine, methionine, glutamine, glutamic acid, lysine, arginine, or histidine; or (b) a mutant luciferase having 93% or more homology with the amino acid sequence of SEQ ID NO : 1, wherein in an amino acid sequence of the mutant of the luciferase having 93% or more homology with the amino acid sequence of SEQ ID NO:  1, an amino acid at a site corresponding to position 292 and/or position 294 in the amino acid sequence of SEQ ID NO: 1 is substituted with glycine, alanine, valine, leucine, isoleucine, methionine, glutamine, glutamic acid, lysine, arginine, or histidine.  	Claim 11 is drawn to an N-terminal fragment of a mutant luciferase of the following (a) or (b) for use in the method according to claim 10, a) a mutant of a wild-type luciferase comprising an amino acid sequence of SEQ ID NO:  1, wherein phenylalanine at position 292 and/or phenylalanine at position 294 in the amino acid sequence of SEQ ID NO : 1 is substituted with glycine, alanine, valine, leucine, isoleucine, methionine, glutamine, glutamic acid, lysine, arginine, or histidine; or (b) a mutant luciferase having 93% or more homology with the amino 
15.	With respect to claims 1, 7, and 11, Ogo et al. teach luciferase mutants that have improved properties having a mutation at a position corresponding to a phenylalanine at position 294 of SEQ ID NO:  1, position 323 and position 354 [see Abstract; paragraphs 0017-0020 and 0035; alignment attached as APPENDIX A].  In view of the phrase “comprising an amino acid sequence of SEQ ID NO: 1”, the sequence of Ogo et al. reads on the claims as it shares at least two contiguous amino acids with the claimed sequence.
	However, Ogo et al. does not teach the mutant luciferase wherein the sequence is substituted with glycine, alanine, valine, leucine, isoleucine, methionine, glutamine, glutamic acid, lysine, arginine, or histidine.
	Siloto et al. teach that techniques such as alanine scanning mutagenesis and site saturation mutagenesis are used to study the function of a single amino acid in relation to the rest of the protein [see Abstract; p. 182, column 1], Siloto et al. teach that in site saturation mutagenesis involves substitution of a single amino acid to any other 19 possible substituents which provides an advantage that all possible substitutions can be obtained, which allows for a more comprehensive analysis of the function of the original amino acid in the targeted position [see p. 182, column 1].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
16.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogo et a. (US Patent Application Publication 2014/0080199 A1; cited on PTO-892 mailed on 05/03/2021) in view of Siloto et al. (Biocatalysis and Agricultural Biotechnology, 2012; examiner cited) as applied to claims 1, 7, and 11 above, and further in view of Law et al. (Biochem. J. 2005; cited on IDS filed on 09/16/2019). 

	With respect to claim 2, Ogo et al. teach luciferase mutants that have improved properties having a mutation at a position corresponding to a phenylalanine at position 294 of SEQ ID NO:  1, position 323 and position 354 [see Abstract; paragraphs 0017-0020 and 0035; alignment attached as APPENDIX A].  
	However, the combination of Ogo et al. and Siloto et al. do not teach the mutant luciferase of claim 2, wherein the luciferase has 93% or more homology with the amino acid sequence of SEQ ID NO:  1.
	Law et al. teach mutagenesis of solvent exposed amino acids of Photinua pyralis, which shares 100% sequence identity to SEQ ID NO:  1 [see alignment attached as APPENDIX B], wherein mutants at positions 14, 35, 182, 232, and 465 were found to be preferred mutations that produce an enzyme with improved pH tolerance and thermostability [see Abstract and p. 311].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Ogo et al., Siloto et al., and Law et al. according to the teachings of Law et al. to include the luciferase from Photina pyralis and mutation of residue 465 because Ogo et al. and Siloto et al. teach mutant luciferases having improved properties.  Law et al. teach that mutation of solvent exposed amino acids of Photina pyralis luciferase produces a mutant with improved pH tolerance and thermostability.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Ogo et al., Siloto Photina pyralis luciferase produces a mutant with improved pH tolerance and thermostability.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
17.	Status of the claims:
	Claims 1-11 are pending.
	Claims 3-6 and 8-10 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-2, 7 and 11 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        



APPENDIX A

Ogo et al. with SEQ ID NO:  1

Query Match             88.9%;  Score 2522.5;  DB 1;  Length 549;
  Best Local Similarity   87.5%;  
  Matches  481;  Conservative   35;  Mismatches   33;  Indels    1;  Gaps    1;

Qy          1 MEDAKNIKKGPAPFYPLEDGTAGEQLHKAMKRYALVPGTIAFTDAHIEVNITYAEYFEMS 60
              ||: ||| :||||||||||||||||||:|||||||:||||||||||  |||||:|||||:
Db          1 MEEDKNILRGPAPFYPLEDGTAGEQLHRAMKRYALIPGTIAFTDAHAGVNITYSEYFEMA 60

Qy         61 VRLAEAMKRYGLNTNHRIVVCSENSLQFFMPVLGALFIGVAVAPANDIYNERELLNSMNI 120
               ||||::|||||   |||||||||||||||||:||||||| ||||||||||||||||| |
Db         61 CRLAESLKRYGLGLQHRIVVCSENSLQFFMPVVGALFIGVGVAPANDIYNERELLNSMTI 120

Qy        121 SQPTVVFVSKKGLQKILNVQKKLPIIQKIIIMDSKTDYQGFQSMYTFVTSHLPPGFNEYD 180
              ||||:|| |:||||||||||||||:||||||:|:| || ||||||:|| | || ||||||
Db        121 SQPTLVFCSRKGLQKILNVQKKLPVIQKIIILDTKEDYMGFQSMYSFVDSQLPVGFNEYD 180

Qy        181 FVPESFDRDKTIALIMNSSGSTGLPKGVALPHRTACVRFSHARDPIFGNQIIPDTAILSV 240
              :||:|||||:  |||||||||||||||| | | : |||||| |||::|||||||||||||
Db        181 YVPDSFDRDQATALIMNSSGSTGLPKGVELNHTSVCVRFSHCRDPVYGNQIIPDTAILSV 240

Qy        241 VPFHHGFGMFTTLGYLICGFRVVLMYRFEEELFLRSLQDYKIQSALLVPTLFSFFAKSTL 300
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IPFHHGFGMFTTLGYLICGFRVVLMYRFEEELFLRSLQDYKIQSALLVPTLFSFFAKSTL 300

Qy        301 IDKYDLSNLHEIASGGAPLSKEVGEAVAKRFHLPGIRQGYGLTETTSAILITPEGDDKPG 360
              |||||||||||||||||||:|||||||||||:| ||||||||||||||::||||||||||
Db        301 IDKYDLSNLHEIASGGAPLAKEVGEAVAKRFNLRGIRQGYGLTETTSAVIITPEGDDKPG 360

Qy        361 AVGKVVPFFEAKVVDLDTGKTLGVNQRGELCVRGPMIMSGYVNNPEATNALIDKDGWLHS 420
              ||||||||| |||||||||||||||||||||::||||| |||||||||||||||||||||
Db        361 AVGKVVPFFSAKVVDLDTGKTLGVNQRGELCLKGPMIMKGYVNNPEATNALIDKDGWLHS 420

Qy        421 GDIAYWDEDEHFFIVDRLKSLIKYKGYQVAPAELESILLQHPNIFDAGVAGLPDDDAGEL 480
              |||:||||| ||||||||||||||||||| |||||||||||| ||||||||:|||:||||
Db        421 GDISYWDEDGHFFIVDRLKSLIKYKGYQVPPAELESILLQHPFIFDAGVAGIPDDEAGEL 480

Qy        481 PAAVVVLEHGKTMTEKEIVDYVASQVTTAKKLRGGVVFVDEVPKGLTGKLDARKIREILI 540
              |||||||| |||||||||:|||| ||||||:||||||||||||||||||:|||||||||:
Db        481 PAAVVVLEEGKTMTEKEIMDYVAGQVTTAKRLRGGVVFVDEVPKGLTGKIDARKIREILV 540

Qy        541 KAKKGGKSKL 550
              | ||  ||||
Db        541 KVKK-TKSKL 549



APPENDIX B

Photinus pyralis with SEQ ID NO:  1

Query Match             100.0%;  Score 2836;  DB 1;  Length 550;
  Best Local Similarity   100.0%;  
  Matches  550;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEDAKNIKKGPAPFYPLEDGTAGEQLHKAMKRYALVPGTIAFTDAHIEVNITYAEYFEMS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEDAKNIKKGPAPFYPLEDGTAGEQLHKAMKRYALVPGTIAFTDAHIEVNITYAEYFEMS 60

Qy         61 VRLAEAMKRYGLNTNHRIVVCSENSLQFFMPVLGALFIGVAVAPANDIYNERELLNSMNI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VRLAEAMKRYGLNTNHRIVVCSENSLQFFMPVLGALFIGVAVAPANDIYNERELLNSMNI 120

Qy        121 SQPTVVFVSKKGLQKILNVQKKLPIIQKIIIMDSKTDYQGFQSMYTFVTSHLPPGFNEYD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SQPTVVFVSKKGLQKILNVQKKLPIIQKIIIMDSKTDYQGFQSMYTFVTSHLPPGFNEYD 180

Qy        181 FVPESFDRDKTIALIMNSSGSTGLPKGVALPHRTACVRFSHARDPIFGNQIIPDTAILSV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FVPESFDRDKTIALIMNSSGSTGLPKGVALPHRTACVRFSHARDPIFGNQIIPDTAILSV 240

Qy        241 VPFHHGFGMFTTLGYLICGFRVVLMYRFEEELFLRSLQDYKIQSALLVPTLFSFFAKSTL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VPFHHGFGMFTTLGYLICGFRVVLMYRFEEELFLRSLQDYKIQSALLVPTLFSFFAKSTL 300

Qy        301 IDKYDLSNLHEIASGGAPLSKEVGEAVAKRFHLPGIRQGYGLTETTSAILITPEGDDKPG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 IDKYDLSNLHEIASGGAPLSKEVGEAVAKRFHLPGIRQGYGLTETTSAILITPEGDDKPG 360

Qy        361 AVGKVVPFFEAKVVDLDTGKTLGVNQRGELCVRGPMIMSGYVNNPEATNALIDKDGWLHS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AVGKVVPFFEAKVVDLDTGKTLGVNQRGELCVRGPMIMSGYVNNPEATNALIDKDGWLHS 420

Qy        421 GDIAYWDEDEHFFIVDRLKSLIKYKGYQVAPAELESILLQHPNIFDAGVAGLPDDDAGEL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GDIAYWDEDEHFFIVDRLKSLIKYKGYQVAPAELESILLQHPNIFDAGVAGLPDDDAGEL 480

Qy        481 PAAVVVLEHGKTMTEKEIVDYVASQVTTAKKLRGGVVFVDEVPKGLTGKLDARKIREILI 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PAAVVVLEHGKTMTEKEIVDYVASQVTTAKKLRGGVVFVDEVPKGLTGKLDARKIREILI 540

Qy        541 KAKKGGKSKL 550
              ||||||||||
Db        541 KAKKGGKSKL 550